Opinion issued February 11, 2014




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-14-00012-CV
                              ———————————
                     IN RE EDWARD R. NEWSOME, Relator



              Original Proceeding on Petition for Writ of Mandamus



                            MEMORANDUM OPINION

        Relator, Edward R. Newsome, seeks relief from this Court by petition for

writ of mandamus.* Relator does not name a respondent, identify a specific action

of the trial court from which he seeks relief, state any facts pertinent to the issues

or points presented, or present any argument concerning why he is entitled to

1
    The underlying case is Newsome v. Walgreen Drug Store, No.1995-25994 in the 189th
    District Court of Harris County, Texas, the Honorable Bill Burke presiding.
mandamus relief. See TEX. R. APP. P. 52.3 (stating required contents of petition for

writ of mandamus).

      We deny the petition for writ of mandamus.

                                      PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.




                                         2